198 N.W.2d 525 (1972)
Robert Lee COLE, Appellant,
v.
STATE of Minnesota, Respondent.
No. 43152.
Supreme Court of Minnesota.
June 16, 1972.
Rosalie E. Wahl, Asst. State Public Defender, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, George M. Scott, County Atty., Henry W. *526 McCarr, Jr., and David G. Roston, Asst. County Attys., for respondent.
Considered by KNUTSON, C. J., and OTIS, PETERSON, and MacLAUGHLIN, JJ.
PER CURIAM.
Petitioner was convicted of first-degree robbery on December 19, 1955, and sentenced to a term of 10 to 80 years in the State Prison. In 1961 he was transferred from the State Prison to the State Security Hospital at St. Peter and from there returned to the prison on February 14, 1963. He was released on parole several years thereafter and still later was discharged from his sentence. By postconviction petition he has asserted various claims of constitutional deprivation respecting his transfer to and treatment at the security hospital. His petition was summarily denied. Even if any of these issues were appropriately the subject of postconviction proceedings, Minn.St. c. 590, they are moot.
Affirmed.